IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                    No. 68764-6-1
                      Respondent,
                                                    DIVISION ONE
          v.



EMILIO HERNANDEZ,                                   UNPUBLISHED OPINION

                      Appellant.                    FILED:        OCT 1 4 2013


       Per Curiam. — Emilio Hernandez appeals the sentence imposed following his

convictions for first degree rape and first degree robbery. He contends the court erred in

instructing the jury that it had a "duty" to return a guilty verdict if it found the elements of

the crime were proved beyond a reasonable doubt. But the State correctly points out,

and Hernandez does not dispute, that Hernandez invited the error by using the same

language in his proposed instructions. Review is therefore precluded. City of Seattle v.
Patu, 147 Wash. 2d 717, 720-21, 58 P.3d 273 (2002). Hernandez has filed a pro se

statement of additional grounds but fails to adequately describe the nature and

occurrence of any alleged error as required by RAP 10.10(c).                              rv

        Affirmed.                                                                         Z_

                                                                For the court:



                                                               t*k j.                    to




    &    -£• yyv\«
                       J
                           V                              J~44e/